KINETICS MUTUAL FUNDS, INC. AND KINETICS PORTFOLIOS TRUST ADDENDUM TO TRANSFER AGENT SERVICING AGREEMENT THIS ADDENDUM dated as of this 6th day of June, 2007 (“Addendum”) to the Transfer Agent Servicing Agreement, dated as of January 1, 2002, as amended, is entered by and among KINETICS MUTUAL FUNDS, INC., a Maryland corporation (the “Fund”), KINETICS PORTFOLIOS TRUST, a Delaware business trust (the “Portfolio”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the parties desire to modify the Agreement; and WHEREAS, Section 12 of the Agreement allows for its amendment by mutual written consent of the parties; NOW THEREFORE, the parties agree to add and/or amend the following provisions: A. A new Section 14 shall be added to the Agreement to read as follows: 14. Additional Services to be Provided by USBFS USBFS shall provide the MARSTMand data warehouse services set forth in Exhibit C to this Agreement in the form set forth below, subject to the terms and conditions specified in Exhibit C, as the same may be amended from time to time. The Fund and the Portfolio hereby acknowledge that Exhibit C is an integral part of this Agreement and, to the extent services included in Exhibit C are selected by the Fund and the Portfolio, such services shall also be subject to the terms and conditions of the Agreement.The provisions of
